Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is based on response filed on 08/20/2021.  Claims 2-4 have been canceled.  Claims 1, 5-6 and 8-9 have been amended.   Claims 1, 5-6 and 8-9 are allowable subject matter.
Reasons For Allowance
3.	The closest prior art of record neither anticipates nor renders obvious the pending claims.  More specifically for independent claim 1, independent claim 8 and independent claim 9, the closest prior art of records do not disclose nor in combination with other prior art of record render obvious the claimed 
“changing, when an update is detected, in order to reduce an amount of data of a container image to be generated by building the container definition file, each content of the container definition file and the container image; 
specifying a build instruction by analyzing the container definition file in which an update is detected, adding a delete instruction deleting a source file being used for the execution to the container definition file in which the update is detected after the build instruction specified is executed, and executing a build of the container definition file to which the delete instruction is added; and 
calculating an overall time from update of the container definition file to completion of deployment of the update, determining whether the overall time exceeds a predetermined upper 2 limit time, and reconstructing, when the overall time exceeds the upper limit time, a structure of a layer to be included in the container image, and 
wherein the reconstructing is the process of integrating a plurality of the layers into one of the layers by once removing the old structure and also removing meta data.”
Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1, 8 and 9.  The dependent claims 5 and 6 being definite, further limiting, and fully enabled by the specification are also allowed.   Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”. 

Inquiry
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199